Citation Nr: 1423819	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  12-15 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a March 19, 2012 Board decision denying entitlement to non-service connected death pension benefits, and entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had recognized service with the Philippine Commonwealth Army from August 1941 to April 1947.  He died in December 1989 and the movant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on motion from a March 2012 Board decision, following an appeal of a May 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  In a March 2012 decision, the Board denied entitlement to non-service connected death pension benefits, and entitlement to accrued benefits.

2.  The movant failed to indicate the date of the Board of Veterans' Appeals decision to which her motion relates.

3.  The movant failed to indicate the issue or issues subject to a prior Board of Veterans' Appeals decision to which her motion relates.

4.  The movant has failed to alleged that the facts as they were known at the time of the March 2012 Board decision, were not before the Board, or that the Board incorrectly applied the extant statutory and regulatory provisions at that time, nor has she asserted how, but for any alleged error, the outcome of the decision would have been different.  
 


CONCLUSION OF LAW

Because the requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(a), (b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on clear and unmistakable error must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable Department of Veterans Affairs file number; and the date of the Board of Veterans' Appeals decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the foregoing requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(a) (2013).

In addition to the above requirements, a motion for revision of a Board decision based on clear and unmistakable error must also set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(b) (2013).

Here, in her April 2012 motion, the movant failed to specifically identify by date the Board decision to which the motion relates.  As there is only one Board decision of record, the Board could reasonably assume that the movant's motion related to that decision.  However, the March 2012 Board decision was made on two separate issues and the movant failed to identify the specific issue, or issues, to which the motion pertains as required by 38 C.F.R. § 20.1404(a).

The Board also notes that in her April 2012 motion, the movant failed entirely to identify any specific error of fact or law as required by 38 C.F.R. § 20.1404(b).  She makes a general allegation that the Veteran had service in the Philippine Commonwealth Army, however, this fact was not disputed in the March 2012 Board decision.  Rather, the Board stated that service in the Philippine Commonwealth Army does not qualify for non-service-connection pension purposes.  In addition, she generally alleges that there was a pending unadjudicated claim filed in 1983.  In the March 2012 decision, the Board addressed this contention and determined that the 1983 for non-service-connected pension benefits was adjudicated in an unappealed March 1983 RO decision.  The movant has not alleged error as to how that determination was contrary to fact or law.  

To the limited extent that he statements may be construed to have alleged one or more specific errors, her motion must nonetheless be dismissed without prejudice for her failure to meet the general requirements under paragraph (a) of 38 C.F.R. § 20.1404 as outlined above.

Thus, because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404 (2013), the motion is dismissed without prejudice.





Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In this case, VA does not have a duty to notify or assist because the issue presented involves a motion for review of a prior final Board decision on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).


	ORDER

The motion is dismissed without prejudice to refiling.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


